     Case 3:18-cv-00684-MHL Document 46 Filed 08/23/19 Page 1 of 3 PageID# 356



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

MARK WILLIAM THOMAS, et al.,

                Plaintiffs,

v.                                                          Civil No. 3:18-cv-00684-MHL

EQUIFAX INFORMATION SERVICES, LLC,

            Defendant.
______________________________________________________________________________

                    PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                   AND CLASS REPRESENTATIVE SERVICE AWARDS

         Plaintiffs Mark William Thomas, Bertram M. Brown, and C. Ralph Copeland, Jr., on behalf

of themselves and all others similarly situated, by counsel, respectfully move for an award of

Attorneys’ Fees and Class Representative Service Awards. Plaintiffs submit a brief in support with

supporting declarations and exhibits.

                                             Respectfully submitted,

                                             PLAINTIFFS MARK WILLIAM THOMAS,
                                             BERTRAM M. BROWN, and C. RALPH
                                             COPELAND, JR.,
                                             individually and on behalf of all
                                             others similarly situated

                                             By:     /s/
                                             Leonard A. Bennett, VSB No. 37523
                                             Craig C. Marchiando, VSB No. 89736
                                             Elizabeth W. Hanes, VSB No. 75574
                                             CONSUMER LITIGATION ASSOCIATES, P.C.
                                             763 J. Clyde Morris Blvd., Suite 1-A
                                             Newport News, VA 23601
                                             Tel: (757) 930-3660
                                             Fax: (757) 930-3662
                                             Email: lenbennett@clalegal.com
                                             Email: craig@clalegal.com
                                             Email: Elizabeth@clalegal.com


                                                1
Case 3:18-cv-00684-MHL Document 46 Filed 08/23/19 Page 2 of 3 PageID# 357



                                 Matthew J. Erausquin, VSB No. 65434
                                 CONSUMER LITIGATION ASSOCIATES, P.C.
                                 1800 Diagonal Road, Suite 600
                                 Alexandria, VA 22314
                                 Tel: (703) 273-7770
                                 Fax: (888) 892-3512
                                 Email: matt@clalegal.com

                                 James A. Francis, pro hac vice
                                 David A. Searles, pro hac vice
                                 Francis & Mailman P.C.
                                 1600 Market Street, Suite 2510
                                 Philadelphia, PA 19103
                                 Tel: (215) 735-8600
                                 Fax: (215) 940-8000
                                 Email: jfrancis@consumerlawfirm.com
                                 Email: dsearles@consumerlawfirm.com

                                 Kristi Cahoon Kelly, Esq. VSB # 72791
                                 Andrew J. Guzzo, Esq. VSB # 82170
                                 Casey S. Nash, Esq. VSB#84261
                                 KELLY GUZZO, PLC
                                 3925 Chain Bridge Road, Suite 202
                                 Fairfax, Virginia 22030
                                 Telephone: (703) 424-7572
                                 Facsimile: (703) 591-0167
                                 E-mail: kkelly@kellyguzzo.com
                                 Email: aguzzo@kellyguzzo.com
                                 Email: casey@kellyguzzo.com

                                 E. Michelle Drake
                                 John G. Albanese
                                 BERGER MONTAGUE PC
                                 43 SE Main Street, Suite 505
                                 Minneapolis, MN 55414
                                 T. 612.594.5999
                                 F. 612.584.4470
                                 Email: emdrake@bm.net
                                 jalbanese@bm.net

                                 Counsel for the Plaintiffs




                                    2
  Case 3:18-cv-00684-MHL Document 46 Filed 08/23/19 Page 3 of 3 PageID# 358



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2019, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing (NEF)

to all counsel of record.

                                            By:     /s/
                                            Leonard A. Bennett, VSB No. 37523
                                            CONSUMER LITIGATION ASSOCIATES, P.C.
                                            763 J. Clyde Morris Blvd., Suite 1-A
                                            Newport News, VA 23601
                                            Tel: (757) 930-3660
                                            Fax: (757) 930-3662
                                            Email: lenbennett@clalegal.com




                                                3
